Case 18-16251-mdc        Doc 15    Filed 12/04/18 Entered 12/04/18 17:13:47           Desc Main
                                   Document     Page 1 of 2


                     UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
IN RE: VICTOR M. SOSA                :            CHAPTER 13
                  Debtor             :            CASE NO. 18-16251
________________________________ ___:

             OBJECTION OF ONEMAIN FINANCIAL GROUP, LLC AS
          SERVICER FOR ONEMAIN FINANCIAL ISSUANCE TRUST 2017-1
                      TO DEBTORS’ CHAPTER 13 PLAN

       OneMain Financial Group, LLC as servicer for OneMain Financial Issuance Trust 2017-1

(“OneMain”), by its counsel, hereby objects to the confirmation of the Debtors’ Plan for the

following reason(s):

1.     OneMain is a secured creditor of the Debtor, having timely filed a Proof of Claim. A true

       and correct copy of the Proof of Claim is attached hereto as Exhibit “A”. A true and

       correct copy of the Loan Agreement executed by the Debtor (the “Note”) is attached

       hereto as Exhibit “B”.

2.     OneMain has a lien on a 2007 BMW 3 Series (the “Vehicle”) owned by the Debtor.

3.     The amount of OneMain’s claim is $10,918.14.

4.     The Debtor’s Plan does not acknowledge the Note or Vehicle and makes no mention of

       OneMain whatsoever.

5.     OneMain objects to Debtors’ Plan because the Plan does not reference the secured claim

       of OneMain and makes no provision for payment to OneMain with respect to the above

       Vehicle.

        WHEREFORE, OneMain alleges and avers that Debtor’s plan is nonconfirmable and

therefore prays that this Honorable Court will:

       a. Deny confirmation of the Debtors’ plan.

       b. Dismiss or convert Debtors’ case.

                                                  1
Case 18-16251-mdc       Doc 15     Filed 12/04/18 Entered 12/04/18 17:13:47        Desc Main
                                   Document     Page 2 of 2


      c. Provide such other relief as is equitable and just.

                                                     WEBER GALLAGHER SIMPSON
                                                     STAPLETON FIRES & NEWBY, LLP


                                                               /s/ Peter E. Meltzer
Dated: November 21, 2018                             By:       __________________________
                                                                 PETER E. MELTZER, ESQUIRE




                                                 2
